Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Cichocki” (US 2020/0051076) in view of “Irazabal” (US 2019/0122155).

Regarding Claim 1:
Cichocki teaches:
A system to facilitate brokered distributed compute transactions (Fig. 1), comprising: 

an edge device computer processor (Fig. 5, element 502) coupled to the edge device communication port and adapted to: 
receive, via a secure, distributed transaction ledger (¶0008, “In some embodiments of the method, at least some of the transmissions between the commissioning node, the distributing node, and the plurality of work nodes are recorded in a distributed blockchain ledger”), information about a task contract published by a publisher device including an indication of a benefit (¶0009, “…receiving, from a commissioning node within the network, a request to perform calculations, the request to perform the calculations comprising an indication to remit an amount of cryptocurrency upon completion of the calculations…”)…, 
evaluate the received information in accordance with resources locally available at the edge device (¶0009, “… transmitting, to a plurality of work nodes within the network, the request to perform the calculations… a readiness reply indicating whether said work node is allowed to perform the calculations and said work node has computing resources sufficient to execute the request to perform the calculations…”; i.e., evaluate a request to perform the calculations at a work node based on whether the work node has sufficient computing resources to perform the calculations), and 
responsive to said evaluation, transmit to the secure, distributed transaction ledger an indication of acceptance of the published task contract “… receiving, from each of the plurality of work nodes, a readiness reply indicating whether said work node is allowed to perform the calculations and said work node has computing resources sufficient to execute the request to perform the calculations…”).
Cichocki does not disclose:
receive, via a secure, distributed transaction ledger, information about a task contract published by a publisher device including an indication of a benefit and encryption information, 
Irazabal teaches:
receive, via a secure, distributed transaction ledger (Fig. 2, element 208), information about a task contract (¶0042, “… a smart contract 210…”) published by a publisher device (¶0041, “The content provider 204 may produce and provide an asset 202 to the blockchain enabled crowdsourcing system network 200”; ¶0042, “A content producer 204 may deploy a smart contract 210 with particular permissions associated with the crowdsourcing work (i.e., asset 202)”; i.e., publish an asset, associated with a smart contract, to a blockchain network) including an indication of a benefit (¶0042, “… may include… compensation rules…”) and encryption information (¶0044, Table 1 depicts adding an ownerKey, created from a ownership public key, to each fragmentID. The fragmentID being later retrieved by a participate node to work on, shown via Table 2 in ¶0045), 
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Cichocki’s system for distributed 
	The motivation is to associate encryption information, in addition to compensation information, with an asset on a digital ledger in a manner that is quickly retrievable from a worker node which may wish to perform computations on the asset. Such information allows the worker node to thus make faster selections on assets by allowing the worker to node to immediate see compensation and ownership associated with an asset. 

Regarding Claim 2:
The system of claim 1, wherein Cichocki in view of Irazabal further teaches the task contract is associated with at least one of (i) a compute transaction task (Cichocki, ¶0009, “…receiving, from a commissioning node within the network, a request to perform calculations…”), and (ii) a physical task to be performed by one or more automated devices.

Regarding Claim 3:
The system of claim 1, wherein Cichocki in view of Irazabal further teaches the secure, distributed transaction ledger comprises blockchain technology (Cichocki, Abstract, “Methods and systems are presented for a cryptocurrency based on distributed ledger (such as blockchain)technology…”).

Regarding Claim 4:
The system of claim 1, wherein Cichocki in view of Irazabal further teaches the task contract is associated with a compute transaction task (Cichocki, ¶0009, “…receiving, from a commissioning node within the network, a request to perform calculations…”), and the published task contract further includes an indication of at least one resource requirement associated with the compute transaction task (Cichocki, ¶0049, “…if the receiving node is allowed calculate, then at block 220, the receiving node determines whether it has enough free resources to perform the task. The information to determine whether enough free resources are available may be based on metadata provided by the requesting node, which supplies an amount of expected memory necessary to perform the task and estimated processing power needed”).

Regarding Claim 5:
The system of claim 4, wherein Cichocki in view of Irazabal further teaches the edge device computer processor is further adapted to: 
execute compute transactions associated with the published task contract (Cichocki, Fig. 4 - “Perform Calculations”).

Regarding Claim 6:

upon completion of execution of the compute transactions, arrange to receive the benefit associated with the published task contract (Cichocki, ¶0087, “To reward the executing (work) nodes, and to tie the generation of cryptocurrency with the valued work performed, the calculation requesting (commissioning) node may follow network protocols by submitting a promise to remit an amount of cryptocurrency to the network along with its request to perform the work”).

Regarding Claim 7:
The system of claim 4, wherein Cichocki in view of Irazabal further teaches the received information about the published task contract further includes at least one of. (i) a high-level task description, (ii) a deadline, (iii) a processing speed requirement, (iv) a computer memory requirement (Cichocki, ¶0049, “…if the receiving node is allowed calculate, then at block 220, the receiving node determines whether it has enough free resources to perform the task. The information to determine whether enough free resources are available may be based on metadata provided by the requesting node, which supplies an amount of expected memory necessary to perform the task and estimated processing power needed”), and (v) an acceptance payment requirement.

Regarding Claim 9:
The system of claim 4, wherein Cichocki in view of Irazabal further teaches the indication of acceptance transmitted to the secure, distributed transaction ledger “To exercise the monetary punishment, in some embodiments, the work and storage nodes may be required per protocol to hold cryptocurrency collateral of sorts before performing any work”).

Regarding Claim 16:
The system of claim 4, wherein Cichocki in view of Irazabal further teaches the edge device is associated with at least one of (i) a personal computer, (ii) a tablet computer, (iii) a smartphone, (iv) a robot, (v) a vehicle, (vi) an autonomous vehicle, and (vii) a set-top box (Cichocki, ¶0106).

Regarding Claim 17:
Cichocki teaches:
A system to facilitate brokered distributed compute transactions (Fig. 1), comprising: 
a publisher device communication port (Fig. 5, element 520), associated with a publisher device (Fig. 1, element 110), to exchange information via a distributed communication network (Fig. 1, element 190); 
a publisher device computer processor (Fig. 5, element 502) coupled to the publisher device communication port and adapted to: 
transmit, via a secure, distributed transaction ledger (¶0008, “In some embodiments of the method, at least some of the transmissions between the commissioning node, the distributing node, and the plurality of work nodes are recorded in a distributed blockchain ledger”), information about a task contract published by the publisher device including an indication of a benefit (¶0009, “…receiving, from a commissioning node within the network, a request to perform calculations, the request to perform the calculations comprising an indication to remit an amount of cryptocurrency upon completion of the calculations…”) … 
receive from an edge device via the secure, distributed transaction ledger an indication of acceptance of the published task contract (¶0009, “… receiving, from each of the plurality of work nodes, a readiness reply indicating whether said work node is allowed to perform the calculations and said work node has computing resources sufficient to execute the request to perform the calculations…”), and 
upon completion of the published task contract, arrange to provide the benefit to the edge device (¶0087, “To reward the executing (work) nodes, and to tie the generation of cryptocurrency with the valued work performed, the calculation requesting (commissioning) node may follow network protocols by submitting a promise to remit an amount of cryptocurrency to the network along with its request to perform the work”).
Cichocki does not disclose:
transmit, via a secure, distributed transaction ledger, information about a task contract published by the publisher device including an indication of a benefit and encryption information, 
Irazabal teaches:
transmit, via a secure, distributed transaction ledger (Fig. 2, element 208), information about a task contract (¶0042, “… a smart contract 210…”) published by the publisher device (¶0041, “The content provider 204 may produce and provide an asset 202 to the blockchain enabled crowdsourcing system network 200”; ¶0042, “A content producer 204 may deploy a smart contract 210 with particular permissions associated with the crowdsourcing work (i.e., asset 202)”; i.e., publish an asset, associated with a smart contract, to a blockchain network) including an indication of a benefit (¶0042, “… may include… compensation rules…”) and encryption information (¶0044, Table 1 depicts adding an ownerKey, created from a ownership public key, to each fragmentID. The fragmentID being later retrieved by a participate node to work on, shown via Table 2 in ¶0045), 
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Cichocki’s system for distributed processing by enhancing Cichocki’s distributed ledger to include compensation information and encryption information, such as an ownership pubic key, associated with assets on the ledger, as taught by Irazabal, in order to enable nodes that wish to perform computations on the asset to quickly discern pertinent information involving the asset itself.
	The motivation is to associate encryption information, in addition to compensation information, with an asset on a digital ledger in a manner that is quickly retrievable from a worker node which may wish to perform computations on the asset. Such information allows the worker node to thus make faster selections on assets by allowing the worker to node to immediate see compensation and ownership associated with an asset. 

Regarding Claim 18:
The system of claim 17, wherein Cichocki in view of Irazabal further teaches the secure, distributed transaction ledger comprises blockchain technology (Cichocki, Abstract, “Methods and systems are presented for a cryptocurrency based on distributed ledger (such as blockchain)technology…”).

Regarding Claims 19 and 20:
Computer-implemented method claims 19 and 20 correspond with respective system claims 1 and 6, and do not contain any further limitations. Therefore claims 19 and 20 are each rejected by applying the same rationale used to reject claims 1 and 6 above, respectively.

Regarding Claims 21 and 22:
Non-transitory, computer-readable medium claims 21 and 22 correspond with system claims 17 and 18, and do not contain any further limitations. Therefore Claims 21 and 22 are each rejected by applying the same rationale used to reject claims 17 and 18 above, respectively.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Cichocki” (US 2020/0051076) in view of “Irazabal” (US 2019/0122155) in further view of “Sowell” (US 2019/0318327).

Regarding Claim 8:
Cichocki in view of Irazabal teaches:
The system of claim 4, …
Cichocki in view of Irazabal does not disclose:
… wherein the information about the published task contract is received via a subscription.
Sowell teaches:
… wherein the information about the published task contract is received via a subscription (Fig. 2 outlines a blockchain marketplace having a plurality of users, miners, and publishers each associated with the marketplace; Fig. 9 further outlines a process where a miner may visit the marketplace and select various blockchain offers updated to the marketplace after purchasing a blockchain appliance. Here, the examiner considers the blockchain marketplace as being a “subscription” service, as the miner nodes needs to purchase a blockchain appliance prior to accessing the marketplace).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Cichocki in view of Irazabal’s system for distributed processing by enhancing Cichocki in view or Irazabal’s tasks to be provided via a marketplace service, as taught by Sowell, in order to regulate worker nodes that may want to provide computational services for the tasks.
The motivation is to regulate a blockchain where tasks may be provided for miner nodes to select for compensation by providing the tasks via a defined marketplace (i.e., a subscription) established for publishers of the tasks and the miner nodes. Implementing a marketplace enables both the publishers and miners (i.e., sellers and 

Regarding Claim 10:
Cichocki in view of Irazabal teaches:
The system of claim 4, …
Cichocki in view of Irazabal does not disclose:
… wherein the edge device computer processor receives information about a plurality of published task contracts and evaluation of one published task contract is based at least in part on information about another published task contact.
Sowell teaches:
… wherein the edge device computer processor receives information about a plurality of published task contracts and evaluation of one published task contract is based at least in part on information about another published task contact (Fig. 9, step 906; ¶0070, “For example, the blockchain marketplace may allow for miners to browse all blockchain offers, including currently available offers, as well as offers that are already engaged (but which are open for additional bidding). In one embodiment, selecting a blockchain offer may include placing a bid to engage work on the selected blockchain offer”; i.e., browse and consider all published task contracts prior to placing a bid on which contract to work on).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Cichocki in view of Irazabal’s 
The motivation is to regulate a blockchain where tasks may be provided for miner nodes to select for compensation by offering the tasks via a defined marketplace established for publishers of the tasks and the miner nodes. Implementing a marketplace enables both the publishers and miners (i.e., sellers and buyers) to exercise control of the various tasks posted, giving publishers more confidence that their tasks will be carried out by compliant miners and more confidence to the miners that compensation will be fulfilled by the publishers.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Cichocki” (US 2020/0051076) in view of “Irazabal” (US 2019/0122155) in further view of “Wang” (US 2019/0349199).

Regarding Claim 11:
Cichocki in view of Irazabal teaches:
The system of claim 4, …
Cichocki in view of Irazabal does not disclose:
… wherein a publisher device public key is associated with the publisher device and the publisher device public key, optionally along with information about the publisher device public key, is signed by a certifying key trusted by the edge device.
Wang teaches:
… wherein a publisher device public key (Fig. 3 - “tpk_A”; ¶0033, “In the previous descriptions, PK indicates a public key”) is associated with the publisher device (Fig. 3 - “Contract participant A”) and the publisher device public key, optionally along with information about the publisher device public key, is signed by a certifying key trusted by the edge device (Fig. 3 - “Perform encryption by using a public key of a regulator”; ¶0057, “For example, contract participant A encrypts (the target contract, tpk_A, tpk_B …) by using the regulatory key, to generate an encrypted contract”; i.e., “sign”, by use of a trusted regulator key, a contract that includes at least the public keys of two participants of a transaction).	
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Cichocki in view of Irazabal’s system for distributed processing by enhancing Cichocki in view or Irazabal’s publisher and edge nodes to have public keys utilized for signature generation, as taught by Wang, in order to provide mutually trusted signatures within a blockchain environment.
The motivation is to establish public keys that are trusted between two entities, such as a publisher node and a miner node, so that the public keys may be utilized in providing trusted, verifiable signatures amongst the publisher and miner nodes, thereby increasing overall trust in the blockchain environment.

Regarding Claim 12:
The system of claim 11, wherein Cichocki in view of Irazaba in further view of Wang further teaches the publisher device public key is used to sign (Wang, ¶0055, “For example, user A can sign (the target contract, tpk_A, and tpk_B) by using private key tsk_A, to generate first signature data sigA of user A”; i.e., use the public key A as data to generate a signature for user A) or encrypt transaction information.

Regarding Claim 13: 
The system of claim 12, wherein Cichocki in view of Irazaba in further view of Wang further teaches an edge device public key (Wang, Fig. 3 - “tpk_B”; ¶0033, “In the previous descriptions, PK indicates a public key”) is associated with the edge device (Wang, Fig. 3 - “Contract participant B”) and the edge device public key, optionally along with information about the edge device public key, is signed by the certifying key trusted by the publisher device (Wang, Fig. 3 - “Perform encryption by using a public key of a regulator”; ¶0057, “For example, contract participant A encrypts (the target contract, tpk_A, tpk_B …) by using the regulatory key, to generate an encrypted contract”; i.e., “sign”, by use of a trusted regulator key, a contract that includes at least the public keys of two participants of a transaction).

Regarding Claim 14:
The system of claim 13, wherein Cichocki in view of Irazaba in further view of Wang further teaches the edge device public key is used to sign (Wang, ¶0055, “… and user B can sign (the target contract, tpk_A, and tpk_B) by using the private key tsk_B, to generate first signature data B of user B”; i.e., use the public key B as data to generate a signature for user B) or encrypt transaction information. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Cichocki” (US 2020/0051076) in view of “Irazabal” (US 2019/0122155) in view of “Wang” (US 2019/0349199) in further view of “Wentz” (US 2019/0312734).

Regarding Claim 15:
Cichocki in view of Irazabal in further view of Wang teaches:
The system of claim 14, …
Cichocki in view of Irazabal in further view of Wang does not disclose:
… wherein the public key for either the publisher or edge device comprises a direct anonymous attestation key.
Wentz teaches:
… wherein the public key for either the publisher or edge device comprises a direct anonymous attestation key (¶0030, “Group keys and/or secrets may be assigned and/or signed by devices other than manufacturers; group keys and/or assignment of group keys may be used in direct anonymous attestation as described in further detail below”; ¶0117, “In an embodiment, and as a non-limiting example, secure computing module 124 may implement a decentralized anonymous authentication scheme ( DAA). In an embodiment, DAA is an anonymous digital signature scheme, which instead of reliance on a certificate authority to link a particular private key to a particular party, uses reference to a group public key or to multiple public keys to verify an anonymous signature… First signer may, for instance, sign an element of data to form a transaction as described above regarding immutable ledger to an address representing a public key that is linked to a private key used by second signer”; i.e., utilize public keys, as direct 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Cichocki in view of Irazabal in further view of Wang’s system for distributed processing by enhancing Cichocki in view or Irazabal in further view of Wang’s public keys to be implemented utilizing a direct anonymous attestation protocol, as taught by Wentz, in order to provide verifiable trusted signatures of a node without revealing the nodes identity. 
The motivation is to allow for processes involving verification to be carried out but without revealing an identity associated with a particular node during the verification (Wentz, ¶0030, “Group keys may enable processes of identification and/or attestation, such as without limitation direct anonymous attestation, to be performed in which a digital signature and/or secure proof confirms that an entity and/or device is part of a group, but cannot determine which member of a group it is”).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491